Citation Nr: 1106309	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for a left elbow 
disability.

6.  Entitlement to service connection for a low back disability


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The appellant served in the National Guard for from February 1965 
to February 1990.  He was on active duty training from February 
10, 1965 to July 29, 1965, and from April 8, 1978 to October 14, 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of service connection for hearing loss, tinnitus, a 
left hand disability, a left elbow disability, and a low back 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A right ankle disability is not attributable to service.  


CONCLUSION OF LAW

A right ankle disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the appellant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
appellant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the appellant is expected to provide.  38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the appellant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  The RO sent the appellant a letter in September 2005 
which informed him of all three elements required by 38 C.F.R. § 
3.159(b), as stated above.  A June 2006 letter also notified him 
that that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is awarded, in 
compliance with Dingess.  

Regarding the duty to assist, VA also fulfilled its duty to 
obtain all relevant evidence with respect to the issue on appeal.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The appellant's service 
treatment records, Social Security Administration records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not part 
of the claims file.  In addition, while additional evidence was 
added to the claims file after the statement of the case was 
issued, it does not pertain to the right ankle disability herein 
addressed, but rather the other issues which are the subject of 
the Remand portion of this decision.  Therefore, remand for the 
issuance of a supplemental statement of the case is not required 
as to this claim.

The Board also finds that a VA examination is not necessary to 
determine whether a right ankle disability is related to service.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service connection claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the appellant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  Id at 81. 

In this case, there is no indication of right ankle disease or 
injury during service.  The appellant has not stated that he 
injured his right ankle during service, nor has he complained of 
continuity of right ankle symptomatology since service.  See 
38 C.F.R. § 3.159(c)(4).  Rather, he had post-service right ankle 
injury in 2002 and/or 2003 and has not made any contentions as to 
how or why any current right ankle disability is related to his 
service.  Accordingly, the Board finds that a VA examination is 
not required.  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the 
appellant by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.


Service Connection for a Right Ankle Disability

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for disability resulting from 
disease or injury incurred during active duty for training (ADT), 
or injuries suffered during inactive duty training (IDT) to 
include when a cardiac arrest or a cerebrovascular accident 
occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  
ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 
502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Basically, this refers to the two weeks of annual 
training, sometimes referred to as "summer camp," that each 
Reservist or National Guardsman must perform each year.  It can 
also refer to the Reservist's or Guardsman's initial period of 
training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen pursuant 
to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the 
twelve four-hour weekend drills that each Reservist or National 
Guardsman must perform each year.  These drills are deemed to be 
part-time training.

Active military service includes active duty, any period of ADT 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of IDT during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  38 
U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard 
service (ADT or IDT with no active duty) is not a veteran as 
legally defined.  In the service connection context, for example, 
this means that the presumption of soundness upon entry into 
service and the presumptive service connection provisions of 38 
C.F.R. § 3.307, applicable to active duty, would not apply to ADT 
or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available 
where the only service performed is ADT or IDT.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 476-78 (1991).

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

The service records do not reflect any right ankle complaints, 
findings, treatment, or diagnoses.  On an October 1964 pre-
induction examination, the right lower extremity was normal.  On 
a July 1965 separation examination, the right lower extremity was 
normal on examination and the appellant did not report any right 
ankle disease or injury.  

On a 1971 enlistment examination, the right lower extremity was 
normal on examination.  On an August 1973 enlistment examination, 
the right lower extremity was normal on examination.  On a 
September 1978 separation examination, the right lower extremity 
was normal on examination.  On a November 1983 periodic 
examination, the right lower extremity was normal on examination.  
The appellant underwent a periodic examination in April 1987.  
His right lower extremity was again normal.  

Post-service, the evidence shows that the appellant fell in 
October 2002 and suffered a fracture of the right ankle.  See 
Social Security Administration records.  Subsequently, in 
September 2003, it was noted that the appellant had injured his 
right ankle.  He underwent internal fixation of tibia and fibula 
shaft fractures performed at the Southeast Alabama Medical 
Center.  

The appellant also submitted one lay statement which mentioned 
his right leg, but the individual did not provide any information 
regarding how or when the right leg was injured.  See statement 
of R. D., received in May 2006.  

In sum, there is no indication of right ankle disease or injury 
during service.  The appellant has not stated that he injured his 
right ankle during service, nor has he complained of continuity 
of right ankle symptomatology since service.  Rather, he had 
post-service right ankle injury in 2002 and/or 2003 and has not 
made any contentions as to how or why any current right ankle 
disability is related to his service.  His right ankle injury 
occurred post-service not during any ADT or IDT service.  There 
is no competent and credible evidence linking any current right 
ankle disability with service.  Accordingly, service connection 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the 
appellant's claim, and it must be denied.


ORDER

Service connection for a right ankle disability is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that he is afforded every possible 
consideration.


Hearing Loss and Tinnitus

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The appellant demonstrated left ear hearing loss on a 1971 
enlistment examination.  On an August 1975 enlistment 
examination, left ear hearing loss was again shown.  On a 
September 1978 separation examination, hearing loss in both ears 
was demonstrated.  On a November 1983 enlistment examination and 
an April 1987 periodic examination, bilateral hearing loss was 
demonstrated.  

The appellant has submitted additional evidence pertaining to 
hearing loss from a Beltone hearing facility.  In addition, he 
requested a VA examination.  In light of his complex history, the 
Board finds that a VA examination should be conducted to 
determine if hearing loss and tinnitus began during a period of 
ADT.  


Left Elbow, Left Hand, Low Back

On May 6, 1971, the appellant suffered a bruised hand.  On 
September 22, 1973, the appellant injured his low back while 
lifting a mortar base.  On March 15th and March 18th, 1988, it 
was noted that the appellant had injured the 4th and 5th digits 
of his left hand.  The injury was splinted and he was returned to 
full duty.  This information was listed on a DD Form 689, 
Individual Sick Slip.  It appears that the aforementioned 
injuries occurred while in some duty capacity.  However, there is 
no current examination to assess whether the appellant has 
residual disabilities due to those injuries and he has requested 
that an examination be conducted.  

In addition, the appellant submitted additional medical 
information in support of these claims and has requested that VA 
obtain his medical records from Dr. John Spence of Panhandle 
Family Care Associates of Marianna, Florida.  When reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the Veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); 
see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These 
records should be obtained in compliance with VA's duty to 
assist.  

As the case must be remanded for the foregoing reasons, an 
additional attempt should be made to ensure that the appellant's 
complete service treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other 
appropriate source and request a complete 
copy of the appellant's service treatment 
records, to include all clinical records.

2.  Make arrangements to obtain the 
appellant's complete treatment records from 
Dr. John Spence of Panhandle Family Care 
Associates of Marianna, Florida.  

3.  Thereafter, schedule the appellant for 
a VA audiological examination.  The 
examiner should review the claims folder in 
conjunction with the examination.    

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz, as well 
as speech recognition scores based on the 
Maryland CNC tests.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that current hearing loss and tinnitus 
are related to the appellant's service, to 
include as a result of noise exposure.  

A rationale for any opinion expressed 
should be provided.  

4.  Schedule the appellant for a VA 
orthopedic examination of his left hand and 
low back.  The examiner should review the 
claims folder in conjunction with the 
examination.  Any indicated tests, 
including X-rays if indicated, should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current left hand disability 
had its clinical onset during service or is 
related to any in-service disease, event, 
or injury, including the left hand injuries 
in May 1971 and March 1988.  

The examiner should provide an opinion as 
to whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current low back disability 
had its clinical onset during service or is 
related to any in-service disease, event, 
or injury, including the back injury in 
September 1973.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

5.  Review the medical opinions obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the 
examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claims on 
appeal in light of all of the evidence of 
record.  If any issue remains denied, the 
appellant  should be provided with a 
supplemental statement of the case as to 
any issue remaining on appeal, and afforded 
a reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


